DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 01/20/2022.
Claims 1, 5 - 6, 8 - 9, and 14 - 17 have been amended by Applicant.
Claims 2 - 4, 7, 10 - 13, and 18 - 20 remain as original.
Claims 21 - 23 have been cancelled by Applicant..
Claims 1 - 20 are currently pending and have been examined.
THIS ACTION IS MADE FINAL. 

Response to Arguments
There is no rejection of claims pursuant to 35 USC 101. The application claims that it validates a user's credentials at a point of sale system using a portable payment device which is capable of a biometric verification process of the user, but that the system automatically seeks an alternate, non-biometric, verification of the user when said biometric information verification process is deemed inadequate, and, if the latter is successful, the system then transmits said alternative verification to the point of sale system. 
As an initial matter, Applicant representative and examiners did not agree at the 08/12/2021 that the art cited would serve to overcome any 35 USC 103 rejection of the claims. Remarks 9.  See also interview summary in the docket.
Applicant appears to argue that the primary, Langley, does not expressly disclose an alternative non-biometric verification mode. Remarks 9. The claims were analyzed under 35 USC 103 with Botros used as a secondary reference. The references do not necessarily need to individually suggest using a non-biometric verification process when the biometric process fails. This is a 35 USC 103 analysis, and the issue is whether it was reasonably obvious to combine those references. This point has not been argued specifically, and no other argument, apart from that the references do not verbatim recite the exact claim terms, has been articulated. Broad terms as cited however in the claims as amended have had the Broadest Reasonable Interpretation (BRI) applied to their normal usage whenever applicable as below.
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie
Examiner further recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references 

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claims 1 - 20  are rejected pursuant to 35 USC 103 as being unpatentable over Langley (US20160283603A1) in view of Botros (US20180268408A1, filed 20 March 2017).

Regarding claims 1, 9, 17:
Langley discloses:
A method for validating user credentials in a transaction at a point- of-sale system initiated with a portable payment device associated with a biometric verification process, the method comprising: ("A method of testing the performance of a biometric authentication system includes conducting an initial biometric authentication transaction for an individual using data associated with the individual, and generating an initial result for the initial transaction with the biometric authentication system. Moreover, the method includes obtaining additional data associated with the individual when the additional data is required for conducting a subsequent biometric authentication transaction or after randomly determining that the subsequent transaction is to be conducted. Furthermore, the method includes conducting the subsequent transaction, generating a subsequent result for the subsequent transaction with the biometric authentication system, and updating cumulative performance records based on the initial and subsequent results. The method also includes generating a summary on a temporal or quantifiable basis that includes the cumulative performance records, and determining the performance of the biometric 
determining, with at least one processor, at least one result corresponding to a verification requirement of the biometric verification process; ("Moreover, the method includes obtaining additional data associated with the individual when the additional data is required for conducting a subsequent biometric authentication transaction or after randomly determining that the subsequent transaction is to be conducted. Furthermore, the method includes conducting the subsequent transaction, generating a subsequent result for the subsequent transaction with the biometric authentication system, and updating cumulative performance records based on the initial and subsequent results. The method also includes generating a summary on a temporal or quantifiable basis that includes the cumulative performance records, and determining the performance of the biometric authentication system using the cumulative performance records or the summary.", [006]), at least one result is determined;
in response to determining an outcome of the biometric verification process is a failure, ("In the second exemplary method, the BAC system 12 stores cumulative performance records for at least the initial and subsequent results, true matches included in both the initial and subsequent results, true matches included only in the initial result, true matches included only in the subsequent result, false matches included in the initial result, and false matches included in the subsequent result.", [053]) 
Langley does not expressly disclose using a non-biometric identifier as an alternative to an absence result or a failure of first biometric identifier in the electronic transaction, but Langley nonetheless teaches alternative authentication procedures when a first biometric authorization of the transaction had an absence result or a failure, that said,
Botros expressly teaches:
establishing a communication protocol between the portable payment device and the point-of-sale system; ("Techniques and arrangements for dynamically modifying a cardholder verification method (CVM) implemented at a point-of-sale (POS) device. In some instances, the techniques instruct a POS device to determine an attribute associated with a received payment instrument and determine, based on this information and via the issuing entity, whether to implement a default or static CVM or whether to apply a modified or dynamic CVM such that the POS device requests different verification information than if the POS device did not modify the CVM. The modified or dynamic CVM may be implemented if a customer's device, present at the location of the payment transaction, has installed thereon an application of the entity that has issued the payment instrument.", [ABSTRACT])  and ("The POS device can also, additionally or optionally, obtain device information, such as device identifier, device type, etc. The POS device may be triggered to obtain device information when a user presents a payment instrument for payment of a payment transaction, or otherwise approaches a payment reader or POS device. In this manner, the most proximate communication device to the POS device, in the context of the current payment transaction or payment instrument, can be determined. The POS device extracts 
determining, with at least one processor, an alternate non-biometric verification process associated with the portable payment device; ("Alternatively, a more stringent CVM or multiple rounds of authentication can be requested to further secure the payment transaction.", [016]) and (" a customer presenting a credit card in the absence of a registered mobile device or mobile device executing a registered application with the issuing entity, may be asked to provide a primary or secondary verification, for example a PIN or signature, or a PIN followed by signature, based on a risk rating of the transaction.", [009), an alternate verification process is determined, for example, the utilization of a PIN, and the same may be requested of the user when necessary;
determining, with at least one processor, a verification requirement of the alternate non-biometric verification process; and transmitting the verification requirement of the alternate non-biometric verification process to the point-of-sale system.  ("Alternatively, a more stringent CVM or multiple rounds of authentication can be requested to further secure the payment transaction.", [016]) and (" a customer presenting a credit card in the absence of a registered mobile device or mobile device executing a registered application with the issuing entity, may be asked to provide a primary or secondary verification, for example a PIN or signature, or a PIN followed by signature, based 
and transmitting the verification requirement of the alternate non-biometric verification process to the point-of-sale system.  and ("As described herein, a POS device may be programmed to implement a cardholder verification method (CVM) that specifies the POS device to request verification information from a customer engaging in a transaction at the POS device, where the verification information or request for verification information that is specific to the customer, transaction or an attribute of the payment instrument. For instance, the POS device may initially receive (e.g., via a swipe, a dip, manual entry, etc.) information from a payment instrument (e.g., credit card, bank card, debit card, etc.). The POS device may then, with the issuing entity and a payment server, determine whether the POS device can request additional, different or no verification information and, if so, the manner and kind of information to request. This additional verification information may comprise a personal identifier number (PIN) associated with the payment instrument, a signature of the cardholder, an answer to a security question associated with the cardholder", [010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Langley to incorporate the teachings of Botros because Langley would be more versatile if it were to adopt a non-biometric verification mean(s) (e.g., a PIN) whenever a previously attempted biometric verification failed. ("For instance, while the CVM may initially instruct a POS device to request a PIN number from a cardholder, the processor of the issuing entity may determine that the CVM order should be modified such that a signature is requested rather than the PIN. After determining whether to modify the CVM order, the POS device may request verification in accordance with the (potentially modified) order.", Botros at [012] ). 
Regarding claims 2, 11, and 18:
The combination of Langley and Botros disclose the limitations of claims 1, 9 and 17, respectively:
Botros further teaches:
further comprising, prior to establishing the communication protocol and prior to determining the at least one result corresponding to the verification requirement of the biometric verification process, activating a Near Field Communication (NFC) device independent of determining the at least one result corresponding to the verification requirement of the biometric verification process.  ("Payment card may also include a payment object, such as an electronic device configured to initiate contactless payment transactions, e.g., a key fob, a mobile device (such as a mobile device having an NFC tag).", [025]) and ("The payment object reader may be a magnetic stripe card reader, optical scanner, smartcard (card with an embedded IC chip) reader (e.g., an EMV-compliant card reader or NFC enabled reader), radio frequency identification (RFID) reader, or the like, configured to detect and obtain data off any payment object. Accordingly, the payment object reader may include hardware implementation, such as slots, magnetic tracks, and rails with one or more sensors or electrical contacts to facilitate detection and acceptance of a payment object. Additionally or optionally, the payment object reader may also include a biometric sensor to receive and process biometric characteristics and process them as payment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Langley to incorporate the teachings of Botros because Langley would be more efficient if it were to adopt well know wireless communication protocols such as NFC vis a vis a local transaction between a consumer with a device situated near a vendor POS. ("The payment object reader may be a magnetic stripe card reader, optical scanner, smartcard (card with an embedded IC chip) reader (e.g., an EMV-compliant card reader or NFC enabled reader), radio frequency identification (RFID) reader, or the like, configured to detect and obtain data off any payment object.", Botros at [27]).
Regarding claims 3, 12, and 19:
The combination of Langley and Botros disclose the limitations of claims 2, 11 and 18, respectively:
Botros further teaches:
further comprising, after activating the NFC device and prior to determining the at least one result corresponding to the verification requirement of the biometric verification process, automatically establishing, via the NFC device, an NFC link corresponding to the communication protocol between the portable payment device and the point- of-sale system.  ("Payment card may also include a payment object, such as an electronic device configured to initiate contactless payment transactions, e.g., a key fob, a mobile device (such as a mobile device having an NFC tag).", [025]) and ("The payment object reader may 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Langley to incorporate the teachings of Botros because Langley would be more efficient if it were to adopt well know wireless communication protocols such as NFC vis a vis a local transaction between a consumer with a device situated near a vendor POS. ("The payment object reader may be a magnetic stripe card reader, optical scanner, smartcard (card with an embedded IC chip) reader (e.g., an EMV-compliant card reader or NFC enabled reader), radio frequency identification (RFID) reader, or the like, configured to detect and obtain data off any payment object.", Botros at [27]).
Regarding claims 4 and 20:
The combination of Langley and Botros disclose the limitations of claims 2 and 17, respectively:
Langley further teaches:
wherein the biometric verification process comprises at least one verification requirement comprising at least one of the following: facial recognition, retina recognition, fingerprint recognition, voice recognition, or any combination thereof.  ("Fingerprint is the required biometric modality for conducting authentication matching transactions in the exemplary methods described herein. It should be appreciated that in other methods biometric data corresponding to any biometric modality may be used in such authentication transactions including, but not limited to, face, iris, voice and any multi-modal combination of biometric modalities.", [019]).
Regarding claims 5 and 14:
The combination of Langley and Botros disclose the limitations of claims 1 and 9, respectively:
Botros further teaches:
wherein the verification requirement of the alternate non-biometric verification process comprises at least one of the following: user signature, issuer contact, alternate identification, a personal identification number, or any combination thereof.  ("On the other hand, a customer presenting a credit card in the absence of a registered mobile device or mobile device executing a registered application with the issuing entity, may be asked to provide a primary or secondary verification, for example a PIN or signature, or a PIN followed by signature, based on a risk rating of the transaction.", [009])
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Langley to incorporate the teachings of Botros because Langley would be more efficient if it were to adopt well known alternative (to biometric) identification protocols, such as a PIN  (e.g., "On the other hand, a customer presenting a credit card in the absence of a registered mobile device or mobile device executing a registered application with the issuing entity, may be asked to provide a primary or secondary verification, for example a PIN or signature, or a PIN followed by signature, based on a risk rating of the transaction.", Botros at [009]).
Regarding claims 6 and 15:
The combination of Langley and Botros disclose the limitations of claims 1 and 9, respectively:
Langley further teaches:
in response to determining a success result of the verification requirement of the biometric verification process, determining, with at least one processor, at least one transaction limitation parameter; determining, with at least one processor, transaction data corresponding to the transaction; and based upon the transaction data, and in response to determining that the at least one transaction limitation parameter has been met, terminating, with at least one processor, the biometric verification process. ("After determining the performance 38 of the BAC system 12, processing continues by determining whether another request 36 for authentication has been received from the client system 14. When another authentication request has been received, processing continues by capturing biometric data and conducting another initial 
Regarding claim 7:
The combination of Langley and Botros disclose the limitations of claim 6:
Langley further teaches:
wherein the at least one transaction limitation comprises at least one of the following: a maximum transaction amount, a transaction count, cumulative transaction amount, a specified merchant limitation, a merchant category limitation, or any combination thereof.  ("After determining the performance 38 of the BAC system 12, processing continues by determining whether another request 36 for authentication has been received from the client system 14. When another authentication request has been received, processing continues by capturing biometric data and conducting another initial authentication matching transaction 46. Otherwise, processing ends 56.", [58]), the transaction "count" is one (1) or more than one (1+).
Regarding claims 8 and 16:
The combination of Langley and Botros disclose the limitations of claims 1 and 9, respectively:
Langley further teaches:
prior to determining the alternate non-biometric verification process, the method comprises reinitiating, with at least one processor, the biometric verification process.  ("Moreover, the method includes obtaining additional data associated with the individual when the additional data is required for conducting initial biometric authentication transaction for an individual using data associated with the individual, and generating an initial result for the initial transaction with the biometric authentication system. Moreover, the method includes obtaining additional data associated with the individual when the additional data is required for conducting a subsequent biometric authentication transaction or after randomly determining that the subsequent transaction is to be conducted. Furthermore, the method includes conducting the subsequent transaction, generating a subsequent result for the subsequent transaction with the biometric authentication system, and updating cumulative performance records based on the initial and subsequent results. The method also includes generating a summary on a temporal or quantifiable basis that includes the cumulative performance records, and determining the performance of the biometric authentication system using the cumulative performance records or the summary.", [ABSTRACT]), the biometric process may be reinitiated.
Regarding claim 10:
The combination of Langley and Botros disclose the limitations of claim 9:
Langley further teaches:
wherein the portable payment device comprises at least one of the following: a portable electronic device, a mobile device, a financial instrument, a credit card, a debit card, a smart card, a prepaid card, or any combination thereof. 
Regarding claim 13:
The combination of Langley and Botros disclose the limitations of claim 9:
Langley further teaches:
wherein the biometric sensor comprises at least one of the following: a camera, a fingerprint sensor, a microphone, or any combination thereof.  ("Furthermore, the client computer system may include printers and input devices such as, but not limited to, a mouse (not shown), keypad (not shown), a keyboard, a microphone (not shown), and biometric capture devices (not shown).", [025]).

Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is 

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Hitoshi Imaoka (JP2008158627A, English copy included in file wrapper) - <P>PROBLEM TO BE SOLVED: To provide a technology for improving convenience by saving time and labor of a problem when personal identification rejection is occurred without damaging safety in biometrics. <P>SOLUTION: This personal identification device using authentication by a password and biometrics achieves a system having convenience while keeping a security level by changing a threshold in biometrics according to the security level of password authentication. At first, personal identification is carried out by the password, and the threshold of biometrics is determined according to the security level of the authenticated password. Then, biometrics is carried out, and when similarity with registered information is larger than the threshold, the user is identified as the person in question, and permitted to use equipment or the like. When the similarity is not more than the threshold, the password whose security level is high is input again, and the threshold in biometrics is changed so that personal identification can be simplified.  
Hashhimoto (JP2006079537A, English copy included in file wrapper) -  To prevent use restriction by false rejection in a biometric authentication device that restricts use upon a predetermined number of authentication failures. 
Takada (US20190018942A1, filed June 6, 2018, priority claimed to July 13, 2017) - An authentication device authenticates a user using biometric information. The authentication device including: a storage unit, a first acquisition unit, a second acquisition unit, a controller, an authentication processing unit, and an update processing unit. When the first acquisition unit acquires identification information, and a combination for which the number of successes for the acquired identification information is greater than or equal to a predetermined number is present in combination information, the controller sets a threshold such that a false acceptance rate for erroneously authenticating a person other than a registered user becomes lower than when the combination is not present.  
Robinson (US20170357790A1, priority claimed to June 9, 2016) - A method for biometric authentication has the steps of sending a confidential communication to an intended recipient through the system, the intended recipient providing one or 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
	/MATTHEW COBB/            Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698